DETAILED ACTION
1.	 Claims 1-8 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1,3-5 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by YAMAMOTO, KUNIHIRO  et al., (hereafter YAMAMOTO), JP 200819125, published on August 21, 2008
As to claim 1 YAMAMOTO  teaches An information processing device, (FIG. 4 is a diagram showing an example of a functional configuration when performing color processing (color conversion processing) using a CMS on a color signal output to an image output device) comprising: a first acquisition unit which acquires luminance correction information for correcting the luminance of images displayed by a display unit ([0033]-[0034], the input RGB signal depending on the image input device is converted into an XYZ signal;  the  color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103).  The first acquisition unit corresponds to the transformation function that convert RGB signal into XYZ signal, where Y is the luminance component); 
the said correction information associates to the input signal of an image the luminance measurements displayed from this input signal measurements taken from a predetermined spatial position in front of the display unit ([0055], [0058], [100], correct color matching is performed on the entire display screen even when the large display (image display device) 103 is observed from the front and oblique directions. It is possible to obtain the effect. The correct color is obtained only in a specific area on the straight line connecting H).  wherein FIG. 6 is a straight line connecting the coordinates (X0, 0) and the coordinates (X0, H) in FIG. 7.), 
a second acquisition unit, which acquires the image data to be displayed by the display unit ([0034], the color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103). This X'Y'Z' signal depends on the image output device (103) by the output device model transformation unit 23 that refers to the output profile 25 in which the color reproduction characteristics of the image output device (103)), 
a luminance correction unit, which corrects the image data acquired by the second acquisition unit on the basis of the luminance correction information acquired by the first acquisition unit ([0033]-[0034], the input RGB signal depending on the image input device is converted into an XYZ signal; the color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103).
The second acquisition unit corresponds to the color mapping unit 22 that convert  XYZ signal into an X'Y'Z' , wherein the original and  corrected luminance signal  corresponds to  the Y and Y’ component respectively); and  
an output transmission unit that communicates the image data corrected by the luminance correction unit to the display unit ([0016], the CPU 101 controls the following components (102 to 110) provided in the image display device 100 via the system bus (network) 111).

As to claim 3 YAMAMOTO A correction of image data by a luminance correction unit as described above so that a display unit as described above can display a real luminance image corresponding to the image data, and wherein said image data comprising data in trichromatic components is associated with the real luminance ([0035] The output device model conversion unit 23 searches for a plurality of grid points in the vicinity of the X'Y'Z'signal in the 3DLUT, and performs known cubic interpolation from the data corresponding to those grid points and the X'Y'Z' signal. The signal value of the output. Wherein real luminance corresponds to the Y’ value since X'Y'Z color space is a device-independent' or 'fixed' color space).

As to claim 4, YAMAMOTO teaches An information processing system comprising a display device and an information processing device ([0016], FIG. 1 is a block diagram showing a system configuration of the image display device 100), wherein said display device integrates a display unit and allows image display ([0017], reference numeral 103 (of Fig.1) denotes a display which is an image display means for displaying an image, and is composed of, for example, a CRT, a liquid crystal display), and wherein said information processing device comprises: a first acquisition unit that acquires luminance correction information in order to correct the luminance of the images displayed by the display unit (([0033]-[0034], the input RGB signal depending on the image input device is converted into an XYZ signal; the  color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103).  The first acquisition unit corresponds to the  transformation function  that convert RGB signal into XYZ signal, where Y is the luminance component), wherein said correction information associates to the input signal of an image the luminance measurements displayed from the input signal, measurements taken from a predetermined spatial position in front of the display unit ([0055], [0058], [100], correct color matching is performed on the entire display screen even when the large display (image display device) 103 is observed from the front and oblique directions. It is possible to obtain the effect. The correct color is obtained only in a specific area on the straight line connecting H).  wherein FIG. 6 is a straight line connecting the coordinates (X0, 0) and the coordinates (X0, H) in FIG. 7.)),
 a second acquisition unit, which acquires the image to be displayed by the display unit([0034], the color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103). This X'Y'Z' signal depends on the image output device (103) by the output device model transformation unit 23 that refers to the output profile 25 in which the color reproduction characteristics of the image output device (103)), 5	a luminance correction unit, which corrects the image acquired by the second acquisition unit based on the correction information acquired by the first acquisition unit ([0033]-[0034], the input RGB signal depending on the image input device is converted into an XYZ signal;  the  color mapping unit 22 converts the input XYZ signal into an X'Y'Z' signal in the color reproduction region of the image output device (103).

As to claim 5 YAMAMOTO   processing system according to further comprising: a position acquisition unit for obtaining the measurement position as introduced above (Figs. 6-7, [0052], [086]-[0087], the position of the observer (operator) 200 is detected as follows: in step S1003, from the relationship between the relative position of the position of the observer (operator) 200 detected in step S1002 and the position of the display 103, X-2, which is the position information of each display area shown in FIG. Determine X-1, X0, X1 and X2. See also [0052])


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over, YAMAMOTO, JP 200819125 in view of KOIKE TSUTOMU (hereafter KOIKE), US 20160337629, published July 29,2016
 	Regarding claim 2, while YAMAMOTO teaches the limitation of calm 1, he fails to teach the limitation of calm 2.
On the other hand KOIKE teaches  a third acquisition unit for acquiring shape correction information to correct the shape of the image, a shape correction unit, in which the image data corrected by the luminance correction unit is corrected on the basis of the shape correction information obtained by the third acquisition unite (Fig.1, [0041]-[0042],[0044],  the R, G, and B values outputted from the camera 30 and the X, Y, and Z values outputted from the spectrora-diometer 70 are inputted into a collector 80. The collector 80 stores the plural R, G, and B values and X, Y, and Z values in association with each other. The profile creator 90 selects combinations necessary for the profile PF1, out of the combinations of R, G, and B values and X, Y, and Z values which are collected and stored, thus creating the profile PF1 illustrated in FIG. 4.), and
an output transmission unit that outputs the image data corrected by the shape correction unit to the display unit ([0044], the processes of displaying the image including sequentially varying R, G, and B values on the reference monitor 20, collecting combinations of R, G, and B values and X, Y, and Z values by the collector 80, and creating the profile PF1 by the profile creator 90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known technique converting R, G, and B values of the video signal to first X, Y, and Z values based on the profile, and converts the first X, Y, and Z values to second R, G, and B values taught by KOIKE ([0011]) into SAMAMOTO
The suggestion/motivation for doing so would have been to allow users of SAMAMOTO to assign appropriate RGB color for any display device and displaying an image of the object based on the RGB signal. It is known that the RGB values various from display device to display device.   
7.	 Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over, YAMAMOTO, JP 200819125 in view of KOIKE, US 20160337629, further in view of IMAI, TAKASHI (hereafter IMAI), JP2012142669A, and published July 26, 2012

As to claim 6,  OIKE teaches said display unit is (Fig.1, [0041]-[0042],[0044],  this limitation discussed in calm 2 above ) 
However, it is noted that modified YAMAMOTO does not teach “said display unit is a rear projection screen, wherein said display device comprises several projectors capable of projecting an image onto said screen wherein the projectors are arranged in such a way that the projection areas overlap each other, wherein the multiple projectors are equipped with a shape correction unit that allows the display by multiple overlaps on the screen of the image
On the other hand IMAI teaches wherein said display device comprises several projectors capable of projecting an image onto said screen , wherein the projectors are arranged in such a way that the projection areas overlap each other, wherein the multiple projectors are equipped with a shape correction unit that allows the display by multiple overlaps
On the screen of the image(Fig.2, [0002], [0007], conventionally, a tiling display technique for compositing and displaying a plurality of projection screens projected from a plurality of projectors on a screen has been known. The tiling display technique is a technique for projecting a divided image obtained by dividing one original image into a plurality of pieces by using a plurality of projectors so as to connect the divided images on a screen. When realizing such a tiling display, as shown in FIG. 16, overlapping areas Er1 to Er4 are set at the ends of the divided images G1 to G4 projected from each projector, and adjacent overlapping areas Er1 to Er4 are superimpose)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known stack type or tilling type display taught by  IMAI into modified SAMAMOTO. 

As to claim 7,  IMAI  teaches , wherein a portion of the multiple projectors is arranged such that only a portion of their projection area overlaps the projection area of the other projectors ([0002], [0052], When realizing such a tiling display, as shown in FIG. 16, overlapping areas Er1 to Er4 are set at the ends of the divided images G1 to G4 projected from each projector, and adjacent overlapping areas Er1 to Er4 are superimpose the case where the upper sides of the overlapping regions E1 andE2 of the PJ1 and PJ2 do not intersect is illustrated, but when they do intersect, FIG. 10A shows.).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699